DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 6/25/21.
2.	The instant application is a continuation of 17/180,356, filed 02/19/2021, now U.S. Patent 11,046,996, which is a continuation of 16/986,922, filed 08/06/2020, now U.S. Patent 10,927,403, which is a continuation of 16/596,200, filed 10/08/2019, now U.S. Patent 10,774,372, which is a continuation of 15/831,158, filed 12/04/2017, now abandoned, which is a continuation of 14/900,604, filed 12/21/2015, now U.S. Patent 9,879,313, which is a national stage entry of PCT/US2014/044196, International Filing Date: 06/25/2014, which claims priority from provisional applications 61839320, filed 06/25/2013 and 61839313, filed 06/25/2013.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on multiple dates (total of 10) are being considered by the examiner. The references cited therein are being considered by the examiner except for the patent 11,156,603 filed on 10/13/2021, publication date of 10/26/21 appears to be minor typographical error because search for the patent did not give any results (see below). 
		
    PNG
    media_image1.png
    188
    593
    media_image1.png
    Greyscale

Claim status
4.	In the claim listing of 10/13/21 claims 2-30 are pending in this application. Claim 1 is canceled. New claims 2-30 are added. Claims have been reviewed and entered.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chee (US 2011/024511 published Oct. 6, 2011, cited in the IDS of 7/14/21). The routine, conventional and well established step of microfluidic device comprising addressable row and column channels as applied to the rejection of claim 2 is further evidenced by Markel et al (US 2004/0112442 published Jun 17, 2014, cited in the IDS of 7/14/21) or Southern et al (WO 2006/117541 published Nov. 9, 2006, cited in the IDS of 7/14/21). The routine, conventional and well established step addressable sites on the surface as applied for the rejection of claim 2 is further evidenced by Roth et al (US 7,776,547 issued Aug. 7, 2010, cited in the IDS of 7/14/21).
	Claim interpretation: The steps recited with the term “and/or” has been interpreted as requiring a single limitation but not both.
	With regard to the order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the 
	Chee teaches the steps of instant claims 2-30 but not in the order of steps as claimed.
Regarding claim 2, Chee teaches the steps of providing a sample affixed to a support; delivering oligonucleotide probes for multiple nucleic acid targets to the multiple sites in the sample in a known spatial pattern; allowing the oligonucleotide probes to hybridize with the nucleic acid targets; washing unhybridized encoded oligonucleotide probes from the sample; delivering one or more encoding agents to locations of the multiple sites in the sample according to a known spatial pattern, where the combination of encoding agents delivered to each site is different; coupling the encoding agents and the oligonucleotide probes to form encoded probes; determining all or a portion of a sequence of the encoded probes using high-throughput sequencing, and associating the abundance or activity or both of multiple biological targets to the locations of multiple sites in the sample (Figs. 3 and 4 and paragraphs 0014) and further teaches encoding probe/agents 315 and 317 comprise ligation regions 311 and 313 (paragraph 0055).
	
    PNG
    media_image2.png
    384
    809
    media_image2.png
    Greyscale


With regard to first and second microfluidic devices of claim 2, Chee teaches a microfluidic system is integrated into the substrate upon which the biological sample is disposed or externally attached on top of the substrate, wherein microfluidic passages for holding and carrying fluid may be formed on and/or above the planar substrate by a fluidics layer abutted to the substrate (Fig. 4 and paragraphs 0076 and 0077). 
		
    PNG
    media_image3.png
    390
    286
    media_image3.png
    Greyscale

Chee also teaches that the DNA include the genomic DNA (Example 3 and paragraphs 0031, 0042).

The routine, conventional and well established step of the microfluidic device comprising addressable row/horizontal and column/vertical channels as applied to the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the steps of claim 2 in the claimed order with a reasonable expectation of success with the expected benefit of carrying out the method because the probes, assay tag, ligation regions and the microfluidic device comprising the channels are taught by Chee.
Regarding claim 3, Chee teaches that the multiple first addressing channels substantially parallel each other and the multiple second addressing channels substantially parallel each other (as shown above in Fig. 4).
Regarding claims 4-7, requiring addressing channel numbers, width of channels it is noted that the dimensions (i.e., width of 80 um, depth/height < 50 um, distance between channels 10-50 um) of the channels are routine, well established and conventional in the art as further evidenced by Southern (Fig. 13 and its associated descriptions in the text, esp., pg. 37, pg. 53, paragraph 6, Southern claim 9, pg. 29, last paragraph). One having ordinary skill in the art would recognize that therefore the claimed channel dimensions would be an obvious improvements over the arts of the record barring any secondary considerations.

Regarding claims 11-15, Chee teaches attaching adaptors to each end of the genomic DNA molecule, wherein at least one of the adaptors comprises a fourth ligation region, wherein the first probe is coupled to the genomic DNA molecule through ligation between the first ligation region and the fourth ligation region, extending the first probe using the genomic DNA molecule as a template and the second probe is coupled with the third probe by extension followed by ligation (Fig. 3 and paragraphs 0028 and 0051-60 and Chee claims 37 and 38).
Regarding claims 16-19, recited with alternate claim language “or” and “and/or” merely require single limitation, the teachings of adaptor (Fig. 3) meet the limitations of said claims.
Regarding claims 20-23, Chee teaches amplifying the ligation product, the amplifying is performed by polymerase chain reaction determining the sequence of the first and second address tags by nucleic acid sequencing or high-throughput sequencing (Chee claims, 10-11, 37 and 38). Chee also teaches that the sample comprising the DNA include the genomic DNA (Example 3 and paragraphs 0031, 0042), which meets the limitation of the biological sample comprises accessible genomic DNA.
Regarding claims 24-26, Chee teaches staining the biological sample using immunohistochemistry and imaging the biological sample (paragraphs 0080 and 0083).
Regarding claim 27, Chee teaches the presence and location of a genomic DNA molecule in the biological sample (paragraph 0007).
Regarding claims 28 and 29, Chee teaches that the biological sample comprise fresh sample or fixed sample and FFPE sample (paragraph 0052).
.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9,868,979 in view of Chee (US 2011/0245111 published Oct. 6, 2011, cited in the IDS of 7/14/21) for the following reasons.
	Regarding instant claim 2, claims 1, 14-15 and 27 of ‘979 patent are drawn to a method of determining a spatial pattern of abundance, expression and/or activity of a biological target in a sample, comprising: (a) delivering a probe for the biological target to the sample, the probe comprising a binding moiety capable of binding to the biological target, wherein the probe comprises an identity tag that identifies the biological target or target-binding moiety; (b) affixing the sample from step (a) to a first microfluidic device to form multiple first addressing channels between the sample and the first microfluidic device, wherein each first addressing channel identifies a first area in the sample;  (c) delivering a first address tag through each of the first addressing channels to each first area in the sample, wherein each first address tag is to be coupled to the probe; (d) affixing the sample from step (c) to a second microfluidic device to form multiple second addressing channels between the sample and the second microfluidic device, wherein each second addressing channel identifies in the sample a second area that intersects with the first area at an angle greater than 0 degree; (e) delivering a second address tag through each of the second addressing channels to each second area in the sample, wherein each second address tag is to be coupled to the probe, whereby the first address tag and the second address tag at each intersection determine the intersection's address; (f) analyzing the probe bound to the biological target, the analysis comprising: (1) determining the abundance, expression 
	The artisan would recognize that the limitations instant claim 2 would be obvious over claims 1, 14-15 and 27 of ‘979 patent because nucleic acid include genomic DNA.
	Regarding instant dependent claims 3-30, claims 1-43 of ‘979 patent disclose their limitations and thus would be obvious over claims of ‘979 patent in view of Chee.
10.	Also, instant claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims following listed patents in view of Chee (US 2011/0245111) for the reasons as discussed in section 9.
	US 11,046,996; US 10,774,372; US 10,927,403, US 9,879,313.

Conclusion
 11.	No claims are allowed.

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634